Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our reportdated March 30, 2009 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the 2008 Annual Report to Shareholders, which is incorporated by reference in TBS International Limited's Annual Report on Form 10-K for the year ended December31, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
